UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36725 Atlas Energy Group, LLC (Exact name of registrant as specified in its charter) Delaware 45-3741247 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, Suite 400 Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (412)489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of outstanding common units of the registrant on August 4, 2015 was 26,010,766. ATLAS ENERGY GROUP, LLC AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 3 Combined Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014 3 Combined Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 4 Combined Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2015 and 2014 5 Combined Consolidated Statement of Unitholders’/Owner’s Equity for the Six Months Ended June 30, 2015 6 Combined Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 7 Notes to Combined Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item3. Quantitative and Qualitative Disclosures About Market Risk 78 Item4. Controls and Procedures 82 PART II. OTHER INFORMATION Item6. Exhibits 82 SIGNATURES 86 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ATLAS ENERGY GROUP, LLC AND SUBSIDIARIES COMBINED CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) June 30, December31, 2015 2014 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Advances to affiliates — Current portion of derivative asset Subscriptions receivable Prepaid expenses and other Total current assets Property, plant and equipment, net Goodwill and intangible assets, net Long-term derivative asset Other assets, net Total assets $ $ LIABILITIES AND UNITHOLDERS’/OWNER’S EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Liabilities associated with drilling contracts — Current portion of derivative payable to Drilling Partnerships Accrued interest Accrued well drilling and completion costs Deferred acquisition purchase price Accrued liabilities 64,854 Total current liabilities Long-term debt, less current portion Asset retirement obligations and other Commitments and contingencies Unitholders’/owner’s equity: Common unitholders’ equity — Series A preferred equity — Owner’s equity — Accumulated other comprehensive income Non-controlling interests Total unitholders’/owner’s equity Total liabilities and unitholders’/owner’s equity $ $ See accompanying notes to combined consolidated financial statements. 3 ATLAS ENERGY GROUP, LLC AND SUBSIDIARIES COMBINED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Gas and oil production $ Well construction and completion Gathering and processing Administration and oversight Well services Gain (loss) on mark-to-market derivatives ) — — Other, net Total revenues Costs and expenses: Gas and oil production Well construction and completion Gathering and processing Well services General and administrative Depreciation, depletion and amortization Total costs and expenses Operating income (loss) Gain (loss) on asset sales and disposal 97 12 86 ) Interest expense ) Net loss ) (24,394 ) ) ) (Income) loss attributable to non-controlling interests ) Net loss attributable to unitholders’/owner’s interests $ ) $ ) $ ) $ (13,155 ) Allocation of net loss attributable to unitholders’/owner’s interests: Portion applicable to owner’s interest (period prior to the transfer of assets on February 27, 2015) $ — $ ) $ ) $ ) Portion applicable to unitholders’ interests (period subsequent to the transfer of assets on February 27, 2015) ) — ) — Net loss attributable to unitholders’/owner’s interests $ ) $ ) $ ) $ ) Net loss attributable to unitholders per common unit: Basic $ ) $ — $ ) $ — Diluted $ ) $ — $ ) $ — Weighted average common units outstanding: Basic — — Diluted — — See accompanying notes to combined consolidated financial statements. 4 ATLAS ENERGY GROUP, LLC AND SUBSIDIARIES COMBINED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three Months EndedJune30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Changes in fair value of derivative instruments accounted for as cash flow hedges — ) — ) Less: reclassification adjustment for realized (gains) losses of cash flow hedges in net loss ) ) Total other comprehensive loss ) Comprehensive loss ) Comprehensive loss attributable to non-controlling interests Comprehensive loss attributable to unitholders’/owner’s interest $ ) $ ) $ ) $ ) See accompanying notes to combined consolidated financial statements. 5 ATLAS ENERGY GROUP, LLC AND SUBSIDIARIES COMBINED CONSOLIDATED STATEMENT OF UNITHOLDERS’/OWNER’S EQUITY (in thousands, except unit data) (Unaudited) Series A Preferred Equity Common Unitholders’ Equity Accumulated Other Non- Units Amount Units Amount Owner’s Equity Comprehensive
